Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on December 29, 2020 has been entered.
Claims 1-10 are pending.

Election/Restrictions
Applicant’s election of Group IV with a species election of (1) a mutation of a 121th threonine and a 123th leucine of the amino acid sequence shown in SEQ ID NO:1 as the mutant glutamate dehydrogenase and (2) SEQ ID NO:2 as the glucose dehydrogenase in the reply filed on December 29, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2020.

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 14, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.   

Specification
This application is a contains sequence disclosure that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  To be in compliance, applicants are required to identify nucleotide sequences of at least 10 nucleotides and amino acid sequence of at least 4 amino acids in the specification by a proper sequence identifier, i.e. “SEQ ID NO:”, see MPEP 2422.01).  It is particularly noted that the sequences on pages 9 and 15, for example, lack sequence identification numbers. 

Claim Objections
Claim 5 is objected to because said claims depend from non-elected claim.   However, in order to expedite the prosecution, Examiner has taken into consideration the subject matter of claim 1 in order to examine claim 5.  Therefore, claim 5 has been interpreted as “wherein the glutamate dehydrogenase mutant is one of the following:… (3) a mutation of a 121th threonine and a 123th leucine of the amino acid sequence shown in SEQ ID NO:1…”. This interpretation has been applied in the examination of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and claims 6-10 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the phrase “the glutamate dehydrogenase mutant is one of the following:…(3) a mutation of a 121th threonine and a 123th leucine of the amino acid sequence shown in SEQ ID NO:1..”.  The metes and bounds of the phrase in the context of the above claims are not clear to the Examiner. It is unclear how the glutamate dehydrogenase mutant is “a mutation”.  Clarification is requested.
	
Claims 5 and 9 and claims 6-8 and 10 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 5 and claims 6-10 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the phrase “the glutamate dehydrogenase mutant is one of the following:…(3) a mutation of a 121th threonine and a 123th leucine of the amino acid sequence shown in SEQ ID NO:1..”.  The metes and bounds of the phrase in the context of the above claims are not clear to the Examiner.  In interpreting the claim as a method of using a glutamate dehydrogenase comprising a mutation of a 121th threonine and a 123th leucine of the amino acid sequence shown in SEQ ID NO:1, it is unclear how a polypeptide can comprise the amino acid sequence of SEQ ID NO:1 and also have mutations.  A polypeptide either has the amino acid sequence of a given sequence identifier or it does not.  Examiner requests clarification of the above phrase.

5 and claims 6-10 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the phrase “the glutamate dehydrogenase mutant is one of the following:…(3) a mutation of a 121th threonine and a 123th leucine of the amino acid sequence shown in SEQ ID NO:1..”.  The metes and bounds of the phrase in the context of the above claims are not clear to the Examiner.  In interpreting the claim as a method of using a glutamate dehydrogenase comprising a mutation of a 121th threonine and a 123th leucine of the amino acid sequence shown in SEQ ID NO:1, the amino acid that is mutated is unclear.  SEQ ID NO:1 does not have 121 threonines nor 123 leucines.  Therefore, a mutant of SEQ ID NO:1 cannot have an amino acid mutation at the 121th threonine and at the 123th leucine.  Examiner requests clarification of the above phrase.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to a method of producing L-glufosinate from 2-carbonyl-4-(hydroxymethylphosphonoyl)butanoic acid by culturing any genetically engineered bacteria expressing any mutant of any glutamate dehydrogenase or the glutamate dehydrogenase of SEQ ID NO:1, wherein the mutant glutamate dehydrogenase comprises a mutation at its 121th threonine residue and at its 123th leucine residue and any other amino acid mutation(s).   Therefore, the claims are drawn to a method of producing L-glufosinate from 2-carbonyl-4-(hydroxymethylphosphonoyl)butanoic acid by culturing a genus of genetically engineered bacteria expressing a genus of glutamate dehydrogenase having unknown structure.  
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation 
The recitation of “preparing L-glufosinate from 2-carbonyl-4-(hydroxymethylphosphonoyl)butanoic acid” and “glutamate dehydrogenase mutant” fails to provide a sufficient description of the genus of genetically engineered bacteria expressing a genus of glutamate dehydrogenase as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to one representative species, a method of producing L-glufosinate from 2-carbonyl-4-(hydroxymethylphosphonoyl) butanoic acid by culturing E. coli expressing mutants of a single glutamate dehydrogenase of SEQ ID NO:1 as described in Table 6, such as a mutant glutamate dehydrogenase of SEQ ID NO:1, wherein the mutant glutamate dehydrogenase consists of the T121X+L123X substitution. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, 
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 5-10. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing L-glufosinate from 2-carbonyl-4-(hydroxymethylphosphonoyl)butanoic by culturing E. coli expressing mutants of a single glutamate dehydrogenase of SEQ ID NO:1 as described in Table 6, such as a mutant glutamate dehydrogenase of SEQ ID NO:1, wherein the mutant glutamate dehydrogenase consists of the T121X+L123X substitution, does not reasonably provide enablement a method of producing L-glufosinate from 2-carbonyl-4-(hydroxymethylphosphonoyl)butanoic acid by culturing any genetically engineered bacteria expressing any glutamate dehydrogenase having unknown structure.  The 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to a method of producing L-glufosinate from 2-carbonyl-4-(hydroxymethylphosphonoyl)butanoic acid by culturing any genetically engineered bacteria expressing any mutant of any glutamate dehydrogenase or the glutamate dehydrogenase of SEQ ID NO:1, wherein the mutant glutamate dehydrogenase comprises a mutation at its 121th threonine residue and at its 123th leucine residue and any other amino acid mutation(s).   Therefore, the claims are drawn to a method of producing L-glufosinate from 2-carbonyl-4-(hydroxymethylphosphonoyl)butanoic acid by culturing any genetically engineered bacteria expressing any glutamate dehydrogenase having unknown structure.  
E. coli expressing mutants of a single glutamate dehydrogenase of SEQ ID NO:1 as described in Table 6, such as a mutant glutamate dehydrogenase of SEQ ID NO:1, wherein the mutant glutamate dehydrogenase consists of the T121X+L123X substitution.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for producing L-glufosinate from 2-carbonyl-4-(hydroxymethylphosphonoyl)butanoic by culturing any 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the teaching of a method of producing L-glufosinate from 2-carbonyl-4-(hydroxymethylphosphonoyl)butanoic by culturing E. coli expressing mutants of a single glutamate dehydrogenase of SEQ ID NO:1 as described in Table 6, such as a mutant glutamate dehydrogenase of SEQ ID NO:1, wherein the mutant glutamate dehydrogenase consists of T121X+L123X substitution.   However, the speciation fails to provide any information as to (1) specific substrates associated with any mutant glutamate dehydrogenase or (2) structural elements required in a polypeptide having glutamate dehydrogenase activity and catalyzing reductive amination of 2-carbonyl-4-(hydroxymethylphosphonoyl)butanoic acid to L-glufosinate.  No correlation between structure and function of having calcium-independent pectate lyase activity and/or improved thermostability has been presented.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Univ Zhejiang (CN 106978453. 2017. - form PTO-1449.  Google translation of CN 106978453 was used. – form PTO-892).
Claim 5 recites “the glutamate dehydrogenase mutant is one of the following:…(3) a mutation of a 121th threonine and a 123th leucine of the amino acid sequence shown in SEQ ID NO:1..”.  SEQ ID NO:1 does not have 121 threonines nor 123 leucines and cannot have a mutation at the 121th threonine nor 123th leucine.  Therefore, the limitation of having a mutation at the 121th threonine and at the 123th leucine recited in the claim does not limit the structure of the glutamate dehydrogenase of the claimed method.  Thus, the claims have been interpreted as a method of culturing bacteria expressing the glutamate dehydrogenase of SEQ ID NO:1.  Claim 9 recites “an amino acid sequence of the glucose dehydrogenase shown in SEQ ID NO:2”. The phrase “an amino acid sequence” has been broadly interpreted to encompass any fragment of SEQ ID NO:2, as little as any two contiguous amino acids of SEQ ID NO:2.  
Regarding claim 5, Univ Zhejiang discloses a method of producing L-glufosinate from 2-carbonyl-4-(hydroxymethylphosphonoyl)butanoic acid by (1) preparing a genetically engineered bacteria expressing a glutamate dehydrogenase, (2) culturing the genetically engineered bacteria to prepare an enzyme solution, and (3) adding the enzyme solution to a system containing 2-carbonyl-4-(hydroxymethylphosphonoyl)butanoic acid, an amino donor, and a reduced coenzyme, and (4) performing a reductive amination reaction to obtain L-glufosinate (Figures 1-2, pages 4-5, and claims 1-9).   The glutamate dehydrogenase of Univ Zhejiang, NP_742836.1, has 100% sequence identity to the glutamate dehydrogenase of SEQ ID .

Claim(s) 5-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 10,865,391 – form PTO-892).
Claim 5 recites “the glutamate dehydrogenase mutant is one of the following:…(3) a mutation of a 121th threonine and a 123th leucine of the amino acid sequence shown in SEQ ID NO:1..”.  SEQ ID NO:1 does not have 121 threonines nor 123 leucines and cannot have a mutation at the 121th threonine nor 123th leucine.  Therefore, the limitation of having a mutation at the 121th threonine and at the 123th leucine recited in the claim does not limit the structure of the glutamate dehydrogenase of the claimed method.  Thus, the claims have been interpreted as a method of culturing bacteria expressing the glutamate dehydrogenase of SEQ ID NO:1.  
Regarding claim 5, Yang discloses a method of producing L-phosphinothricin from 2-oxo-4-[(hydroxyl)(methyl)phosphinoyl]butyric acid by (1) preparing a genetically engineered bacteria expressing mutant glutamate dehydrogenase, (2) culturing the genetically engineered bacteria to prepare an enzyme solution, and (3) adding the enzyme solution to a system containing 2-carbonyl-4-(hydroxymethylphosphonoyl)butanoic acid, an amino donor, and a reduced coenzyme, and (4) performing a reductive amination reaction to obtain L-glufosinate (claims 1-6).   L-phosphinothricin is also known as L-glufosinate and 2-oxo-4-[(hydroxyl)(methyl)phosphinoyl]butyric acid is also known as 2-carbonyl-4-(hydroxymethylphosphonoyl)butanoic acid.   Regarding claim 6, the temperature of the reductive amination reaction of the method of Yang is 15-60°C and pH of 5-10 (claim 2).  Therefore, claimed temperature of 15-50°C and pH of 6-10 falls within the temperature and pH of Yang.  Regarding claim 7, the reduced coenzyme of the method of Yang is NAPDH (claim 3).  Regarding claim 8, the method of Yang is NAPDH uses a coenzyme regeneration system comprising a glucose dehydrogenase (claim 4).  Regarding the glucose dehydrogenase of the method of Yang, the glucose dehydrogenase of SEQ ID NO:21 has 100% sequence identity to SEQ ID NO:2 of the instant application (claim 5 and see the sequence alignment below).  Regarding claim 10, the amino donor of the method of Yang is ammonium sulfate (claim 6).  Therefore, the reference Yang anticipates claims 5-10.
The applied reference has a common assignee/invention with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,865,391 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 5-10 of the instant application and claims 1-6 of the reference patent are both directed to a method of producing L-phosphinothricin from 2-oxo-4-[(hydroxyl)(methyl)phosphinoyl]butyric acid by (1) preparing a genetically engineered bacteria expressing a mutant glutamate dehydrogenase, (2) culturing the genetically engineered bacteria to prepare an enzyme solution, and (3) adding the enzyme solution to a system containing 2-carbonyl-4-.  
Claim 5 recites “the glutamate dehydrogenase mutant is one of the following:…(3) a mutation of a 121th threonine and a 123th leucine of the amino acid sequence shown in SEQ ID NO:1..”.  SEQ ID NO:1 does not have 121 threonines nor 123 leucines and cannot have a mutation at the 121th threonine nor 123th leucine.  Therefore, the limitation of having a mutation at the 121th threonine and at the 123th leucine recited in the claim does not limit the structure of the glutamate dehydrogenase of the claimed method.  Thus, the claims have been interpreted as a method of culturing bacteria expressing any mutant of glutamate dehydrogenase of SEQ ID NO:1.
Therefore, the conflicting claims are not patentably distinct from each other.  

Conclusion

	Claims 1-10 are pending.

	Claims 1-4 are withdrawn.

	Claims 5-10 are rejected.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            


Sequence alignment between the glutamate dehydrogenase of SEQ ID NO:1 of the instant application (“Qy”) and the glutamate dehydrogenase of Univ Zhejiang /NP_742836.1 (“Db”)

Q88Q23_PSEPK
ID   Q88Q23_PSEPK            Unreviewed;       449 AA.
AC   Q88Q23;
DT   01-JUN-2003, integrated into UniProtKB/TrEMBL.
DT   01-JUN-2003, sequence version 1.
DT   07-OCT-2020, entry version 102.
DE   RecName: Full=Glutamate dehydrogenase {ECO:0000256|PIRNR:PIRNR000185};
GN   Name=gdhA {ECO:0000313|EMBL:AAN66300.1};
GN   OrderedLocusNames=PP_0675 {ECO:0000313|EMBL:AAN66300.1};
OS   Pseudomonas putida (strain ATCC 47054 / DSM 6125 / NCIMB 11950 / KT2440).
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Pseudomonadales;
OC   Pseudomonadaceae; Pseudomonas.
OX   NCBI_TaxID=160488 {ECO:0000313|EMBL:AAN66300.1, ECO:0000313|Proteomes:UP000000556};
RN   [1] {ECO:0000313|EMBL:AAN66300.1, ECO:0000313|Proteomes:UP000000556}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 47054 / DSM 6125 / NCIMB 11950 / KT2440
RC   {ECO:0000313|Proteomes:UP000000556};
RX   PubMed=12534463; DOI=10.1046/j.1462-2920.2002.00366.x;
RA   Nelson K.E., Weinel C., Paulsen I.T., Dodson R.J., Hilbert H.,
RA   Martins dos Santos V.A., Fouts D.E., Gill S.R., Pop M., Holmes M.,
RA   Brinkac L., Beanan M., DeBoy R.T., Daugherty S., Kolonay J., Madupu R.,
RA   Nelson W., White O., Peterson J., Khouri H., Hance I., Chris Lee P.,
RA   Holtzapple E., Scanlan D., Tran K., Moazzez A., Utterback T., Rizzo M.,
RA   Lee K., Kosack D., Moestl D., Wedler H., Lauber J., Stjepandic D.,
RA   Hoheisel J., Straetz M., Heim S., Kiewitz C., Eisen J.A., Timmis K.N.,
RA   Dusterhoft A., Tummler B., Fraser C.M.;
RT   "Complete genome sequence and comparative analysis of the metabolically
RT   versatile Pseudomonas putida KT2440.";
RL   Environ. Microbiol. 4:799-808(2002).
CC   -!- FUNCTION: Catalyzes the reversible oxidative deamination of glutamate
CC       to alpha-ketoglutarate and ammonia. {ECO:0000256|ARBA:ARBA00003868}.
CC   -!- SUBUNIT: Homohexamer. {ECO:0000256|ARBA:ARBA00011643}.
CC   -!- SIMILARITY: Belongs to the Glu/Leu/Phe/Val dehydrogenases family.
CC       {ECO:0000256|ARBA:ARBA00006382, ECO:0000256|PIRNR:PIRNR000185,
CC       ECO:0000256|RuleBase:RU004417}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AE015451; AAN66300.1; -; Genomic_DNA.
DR   RefSeq; NP_742836.1; NC_002947.4.
DR   SMR; Q88Q23; -.
DR   STRING; 160488.PP_0675; -.
DR   EnsemblBacteria; AAN66300; AAN66300; PP_0675.
DR   KEGG; ppu:PP_0675; -.
DR   PATRIC; fig|160488.4.peg.721; -.
DR   eggNOG; COG0334; Bacteria.
DR   HOGENOM; CLU_025763_2_1_6; -.
DR   KO; K00262; -.
DR   OMA; PCFAAFP; -.
DR   BioCyc; PPUT160488:G1G01-747-MONOMER; -.
DR   Proteomes; UP000000556; Chromosome.
DR   GO; GO:0000166; F:nucleotide binding; IEA:UniProtKB-KW.
DR   GO; GO:0016639; F:oxidoreductase activity, acting on the CH-NH2 group of donors, NAD or NADP as acceptor; IEA:InterPro.
DR   GO; GO:0006520; P:cellular amino acid metabolic process; IEA:InterPro.
DR   CDD; cd05313; NAD_bind_2_Glu_DH; 1.

DR   InterPro; IPR033524; Glu/Leu/Phe/Val_DH_AS.
DR   InterPro; IPR006096; Glu/Leu/Phe/Val_DH_C.
DR   InterPro; IPR006097; Glu/Leu/Phe/Val_DH_dimer_dom.
DR   InterPro; IPR014362; Glu_DH.
DR   InterPro; IPR036291; NAD(P)-bd_dom_sf.
DR   InterPro; IPR033922; NAD_bind_Glu_DH.
DR   Pfam; PF00208; ELFV_dehydrog; 1.
DR   Pfam; PF02812; ELFV_dehydrog_N; 1.
DR   PIRSF; PIRSF000185; Glu_DH; 1.
DR   PRINTS; PR00082; GLFDHDRGNASE.
DR   SMART; SM00839; ELFV_dehydrog; 1.
DR   SUPFAM; SSF51735; SSF51735; 1.
DR   PROSITE; PS00074; GLFV_DEHYDROGENASE; 1.
PE   3: Inferred from homology;
KW   NAD {ECO:0000256|PIRSR:PIRSR000185-2};
KW   Nucleotide-binding {ECO:0000256|PIRSR:PIRSR000185-2};
KW   Oxidoreductase {ECO:0000256|ARBA:ARBA00023002,
KW   ECO:0000256|PIRNR:PIRNR000185, ECO:0000256|RuleBase:RU004417,
KW   ECO:0000313|EMBL:AAN66300.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000000556}.
FT   DOMAIN          205..447
FT                   /note="ELFV_dehydrog"
FT                   /evidence="ECO:0000259|SMART:SM00839"
FT   ACT_SITE        129
FT                   /note="Proton donor"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR000185-1"
FT   BINDING         93
FT                   /note="Substrate"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR000185-2"
FT   BINDING         114
FT                   /note="Substrate"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR000185-2"
FT   BINDING         117
FT                   /note="Substrate"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR000185-2"
FT   BINDING         168
FT                   /note="Substrate; via carbonyl oxygen"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR000185-2"
FT   BINDING         212
FT                   /note="NAD"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR000185-2"
FT   BINDING         243
FT                   /note="NAD"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR000185-2"
FT   BINDING         381
FT                   /note="Substrate"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR000185-2"
FT   SITE            169
FT                   /note="Important for catalysis"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR000185-3"
SQ   SEQUENCE   449 AA;  48871 MW;  EF1733B6ABC89627 CRC64;

  Query Match             100.0%;  Score 2333;  DB 245;  Length 449;
  Best Local Similarity   100.0%;  
  Matches  449;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSTMIESVDNFLARLKQRDPGQPEFHQAVEEVLRTLWPFLEANPHYLQSGILERMVEPER 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSTMIESVDNFLARLKQRDPGQPEFHQAVEEVLRTLWPFLEANPHYLQSGILERMVEPER 60

Qy         61 AVLFRVSWVDDQGKVQVNRGYRIQMSSAIGPYKGGLRFHPSVNLSVLKFLAFEQVFKNSL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        121 TSLPMGGGKGGSDFDPKGKSDAEVMRFCQAFMSELYRHIGADCDVPAGDIGVGAREIGFM 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TSLPMGGGKGGSDFDPKGKSDAEVMRFCQAFMSELYRHIGADCDVPAGDIGVGAREIGFM 180

Qy        181 FGQYKRLANQFTSVLTGKGMTYGGSLIRPEATGYGCVYFAEEMLKRQDKRIDGRRVAVSG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FGQYKRLANQFTSVLTGKGMTYGGSLIRPEATGYGCVYFAEEMLKRQDKRIDGRRVAVSG 240

Qy        241 SGNVAQYAARKVMDLGGKVISLSDSEGTLYAEAGLTDAQWDALMELKNVKRGRISELAGQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SGNVAQYAARKVMDLGGKVISLSDSEGTLYAEAGLTDAQWDALMELKNVKRGRISELAGQ 300

Qy        301 FGLEFRKGQTPWSLPCDIALPCATQNELGAEDARTLLRNGCICVAEGANMPTTLEAVDIF 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FGLEFRKGQTPWSLPCDIALPCATQNELGAEDARTLLRNGCICVAEGANMPTTLEAVDIF 360

Qy        361 LDAGILYAPGKASNAGGVAVSGLEMSQNAMRLLWTAGEVDSKLHNIMQSIHHACVHYGEE 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LDAGILYAPGKASNAGGVAVSGLEMSQNAMRLLWTAGEVDSKLHNIMQSIHHACVHYGEE 420

Qy        421 ADGRINYVKGANIAGFVKVADAMLAQGVV 449
              |||||||||||||||||||||||||||||
Db        421 ADGRINYVKGANIAGFVKVADAMLAQGVV 449

Sequence alignment between the glucose dehydrogenase of SEQ ID NO:2 of the instant application (“Qy”) and the glucose dehydrogenase of Univ Zhejiang/ NP_388275.1 (“Db”)

DHG_BACSU
ID   DHG_BACSU               Reviewed;         261 AA.
AC   P12310; P94430;
DT   01-OCT-1989, integrated into UniProtKB/Swiss-Prot.
DT   30-MAY-2000, sequence version 2.
DT   12-AUG-2020, entry version 136.
DE   RecName: Full=Glucose 1-dehydrogenase;
DE            EC=1.1.1.47;
GN   Name=gdh; OrderedLocusNames=BSU03930;
OS   Bacillus subtilis (strain 168).
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Bacillus.
OX   NCBI_TaxID=224308;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RX   PubMed=3082854; DOI=10.1128/jb.166.1.238-243.1986;
RA   Lampel K.A., Uratani B., Chaudhry G.R., Ramaley R.F., Rudikoff S.;
RT   "Characterization of the developmentally regulated Bacillus subtilis
RT   glucose dehydrogenase gene.";
RL   J. Bacteriol. 166:238-243(1986).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RC   STRAIN=168;
RX   PubMed=8969502; DOI=10.1099/13500872-142-11-3047;
RA   Yamane K., Kumano M., Kurita K.;
RT   "The 25 degrees-36 degrees region of the Bacillus subtilis chromosome:
RT   determination of the sequence of a 146 kb segment and identification of 113
RT   genes.";
RL   Microbiology 142:3047-3056(1996).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].

RX   PubMed=9384377; DOI=10.1038/36786;
RA   Kunst F., Ogasawara N., Moszer I., Albertini A.M., Alloni G., Azevedo V.,
RA   Bertero M.G., Bessieres P., Bolotin A., Borchert S., Borriss R.,
RA   Boursier L., Brans A., Braun M., Brignell S.C., Bron S., Brouillet S.,
RA   Bruschi C.V., Caldwell B., Capuano V., Carter N.M., Choi S.-K.,
RA   Codani J.-J., Connerton I.F., Cummings N.J., Daniel R.A., Denizot F.,
RA   Devine K.M., Duesterhoeft A., Ehrlich S.D., Emmerson P.T., Entian K.-D.,
RA   Errington J., Fabret C., Ferrari E., Foulger D., Fritz C., Fujita M.,
RA   Fujita Y., Fuma S., Galizzi A., Galleron N., Ghim S.-Y., Glaser P.,
RA   Goffeau A., Golightly E.J., Grandi G., Guiseppi G., Guy B.J., Haga K.,
RA   Haiech J., Harwood C.R., Henaut A., Hilbert H., Holsappel S., Hosono S.,
RA   Hullo M.-F., Itaya M., Jones L.-M., Joris B., Karamata D., Kasahara Y.,
RA   Klaerr-Blanchard M., Klein C., Kobayashi Y., Koetter P., Koningstein G.,
RA   Krogh S., Kumano M., Kurita K., Lapidus A., Lardinois S., Lauber J.,
RA   Lazarevic V., Lee S.-M., Levine A., Liu H., Masuda S., Mauel C.,
RA   Medigue C., Medina N., Mellado R.P., Mizuno M., Moestl D., Nakai S.,
RA   Noback M., Noone D., O'Reilly M., Ogawa K., Ogiwara A., Oudega B.,
RA   Park S.-H., Parro V., Pohl T.M., Portetelle D., Porwollik S.,
RA   Prescott A.M., Presecan E., Pujic P., Purnelle B., Rapoport G., Rey M.,
RA   Reynolds S., Rieger M., Rivolta C., Rocha E., Roche B., Rose M., Sadaie Y.,
RA   Sato T., Scanlan E., Schleich S., Schroeter R., Scoffone F., Sekiguchi J.,
RA   Sekowska A., Seror S.J., Serror P., Shin B.-S., Soldo B., Sorokin A.,
RA   Tacconi E., Takagi T., Takahashi H., Takemaru K., Takeuchi M.,
RA   Tamakoshi A., Tanaka T., Terpstra P., Tognoni A., Tosato V., Uchiyama S.,
RA   Vandenbol M., Vannier F., Vassarotti A., Viari A., Wambutt R., Wedler E.,
RA   Wedler H., Weitzenegger T., Winters P., Wipat A., Yamamoto H., Yamane K.,
RA   Yasumoto K., Yata K., Yoshida K., Yoshikawa H.-F., Zumstein E.,
RA   Yoshikawa H., Danchin A.;
RT   "The complete genome sequence of the Gram-positive bacterium Bacillus
RT   subtilis.";
RL   Nature 390:249-256(1997).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=D-glucose + NAD(+) = D-glucono-1,5-lactone + H(+) + NADH;
CC         Xref=Rhea:RHEA:14293, ChEBI:CHEBI:4167, ChEBI:CHEBI:15378,
CC         ChEBI:CHEBI:16217, ChEBI:CHEBI:57540, ChEBI:CHEBI:57945; EC=1.1.1.47;
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=D-glucose + NADP(+) = D-glucono-1,5-lactone + H(+) + NADPH;
CC         Xref=Rhea:RHEA:14405, ChEBI:CHEBI:4167, ChEBI:CHEBI:15378,
CC         ChEBI:CHEBI:16217, ChEBI:CHEBI:57783, ChEBI:CHEBI:58349; EC=1.1.1.47;
CC   -!- SUBUNIT: Homotetramer.
CC   -!- INDUCTION: Induced at stage III of sporulation.
CC   -!- SIMILARITY: Belongs to the short-chain dehydrogenases/reductases (SDR)
CC       family. {ECO:0000305}.
DR   EMBL; M12276; AAA22463.1; -; Genomic_DNA.
DR   EMBL; D50453; BAA09024.1; -; Genomic_DNA.
DR   EMBL; AL009126; CAB12201.1; -; Genomic_DNA.
DR   PIR; D69629; D69629.
DR   RefSeq; NP_388275.1; NC_000964.3.
DR   RefSeq; WP_003246720.1; NZ_JNCM01000031.1.
DR   SMR; P12310; -.
DR   STRING; 224308.BSU03930; -.
DR   PaxDb; P12310; -.
DR   PRIDE; P12310; -.
DR   EnsemblBacteria; CAB12201; CAB12201; BSU03930.
DR   GeneID; 938261; -.
DR   KEGG; bsu:BSU03930; -.
DR   PATRIC; fig|224308.179.peg.416; -.
DR   eggNOG; COG1028; Bacteria.
DR   InParanoid; P12310; -.
DR   KO; K00034; -.
DR   OMA; WEVANVI; -.
DR   PhylomeDB; P12310; -.

DR   BioCyc; MetaCyc:BSU03930-MONOMER; -.
DR   SABIO-RK; P12310; -.
DR   Proteomes; UP000001570; Chromosome.
DR   GO; GO:0047936; F:glucose 1-dehydrogenase [NAD(P)] activity; IEA:UniProtKB-EC.
DR   GO; GO:0016616; F:oxidoreductase activity, acting on the CH-OH group of donors, NAD or NADP as acceptor; IBA:GO_Central.
DR   GO; GO:0055114; P:oxidation-reduction process; IBA:GO_Central.
DR   GO; GO:0030435; P:sporulation resulting in formation of a cellular spore; IEA:UniProtKB-KW.
DR   InterPro; IPR036291; NAD(P)-bd_dom_sf.
DR   InterPro; IPR020904; Sc_DH/Rdtase_CS.
DR   InterPro; IPR002347; SDR_fam.
DR   PRINTS; PR00081; GDHRDH.
DR   PRINTS; PR00080; SDRFAMILY.
DR   SUPFAM; SSF51735; SSF51735; 1.
DR   PROSITE; PS00061; ADH_SHORT; 1.
PE   2: Evidence at transcript level;
KW   NADP; Oxidoreductase; Reference proteome; Sporulation.
FT   CHAIN           1..261
FT                   /note="Glucose 1-dehydrogenase"
FT                   /id="PRO_0000054616"
FT   NP_BIND         11..35
FT                   /note="NADP"
FT                   /evidence="ECO:0000250"
FT   ACT_SITE        158
FT                   /note="Proton acceptor"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU10001"
FT   BINDING         145
FT                   /note="Substrate"
FT                   /evidence="ECO:0000250"
FT   CONFLICT        148..150
FT                   /note="EVI -> AF (in Ref. 1; AAA22463)"
FT                   /evidence="ECO:0000305"
SQ   SEQUENCE   261 AA;  28090 MW;  5894C17DB8F14965 CRC64;

  Query Match             99.2%;  Score 1329;  DB 1;  Length 261;
  Best Local Similarity   99.2%;  
  Matches  259;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MYPDLKGKVVAITGAASGLGKAMAIRFGKEQAKVVINYYSNKQDPNEVKEEVIKAGGEAV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MYPDLKGKVVAITGAASGLGKAMAIRFGKEQAKVVINYYSNKQDPNEVKEEVIKAGGEAV 60

Qy         61 VVQGDVTKEEDVKNIVQTAIKEFGTLDIMINNAGLENPVPSHEMPLKDWDKVIGTNLTGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VVQGDVTKEEDVKNIVQTAIKEFGTLDIMINNAGLENPVPSHEMPLKDWDKVIGTNLTGA 120

Qy        121 FLGSREAIKYFVENDIKGNVINMSSVHEVIPWPLFVHYAASKGGIKLMTRTLALEYAPKG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||
Db        121 FLGSREAIKYFVENDIKGNVINMSSVHEVIPWPLFVHYAASKGGIKLMTETLALEYAPKG 180

Qy        181 IRVNNIGPGAINTPINAEKFADPKQKADVESMIPMGYIGEPEEIAAVAAWLASKEASYVT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IRVNNIGPGAINTPINAEKFADPKQKADVESMIPMGYIGEPEEIAAVAAWLASKEASYVT 240

Qy        241 GITLFADGGMTLYPSFQAGRG 261
              ||||||||||| |||||||||
Db        241 GITLFADGGMTQYPSFQAGRG 261

Sequence alignment between the glucose dehydrogenase of SEQ ID NO:2 of the instant application (“Qy”) and the glucose dehydrogenase of Yang (“Db”)

US-16-476-302B-21
; Sequence 21, Application US/16476302B
; Patent No. 10865391
; GENERAL INFORMATION
;  APPLICANT: ZHEJIANG UNIVERSITY
;  TITLE OF INVENTION: GLUTAMATE DEHYDROGENASE MUTANTS AND THEIR APPLICATION IN
;  TITLE OF INVENTION:PREPARATION OF L-PHOSPHINOTHRICIN
;  FILE REFERENCE: 88271-US-PA-PCT
;  CURRENT APPLICATION NUMBER: US/16/476,302B
;  CURRENT FILING DATE: 2019-07-08
;  PRIOR APPLICATION NUMBER: PCT/CN2018/105158
;  PRIOR FILING DATE: 2018-09-12
;  PRIOR APPLICATION NUMBER: CN 201810194742.0
;  PRIOR FILING DATE: 2018-03-09
;  NUMBER OF SEQ ID NOS: 26
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 261
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Bacillus subtilis glutamate dehydrogenase mutant
US-16-476-302B-21

  Query Match             100.0%;  Score 1340;  DB 3;  Length 261;
  Best Local Similarity   100.0%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MYPDLKGKVVAITGAASGLGKAMAIRFGKEQAKVVINYYSNKQDPNEVKEEVIKAGGEAV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MYPDLKGKVVAITGAASGLGKAMAIRFGKEQAKVVINYYSNKQDPNEVKEEVIKAGGEAV 60

Qy         61 VVQGDVTKEEDVKNIVQTAIKEFGTLDIMINNAGLENPVPSHEMPLKDWDKVIGTNLTGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VVQGDVTKEEDVKNIVQTAIKEFGTLDIMINNAGLENPVPSHEMPLKDWDKVIGTNLTGA 120

Qy        121 FLGSREAIKYFVENDIKGNVINMSSVHEVIPWPLFVHYAASKGGIKLMTRTLALEYAPKG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FLGSREAIKYFVENDIKGNVINMSSVHEVIPWPLFVHYAASKGGIKLMTRTLALEYAPKG 180

Qy        181 IRVNNIGPGAINTPINAEKFADPKQKADVESMIPMGYIGEPEEIAAVAAWLASKEASYVT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IRVNNIGPGAINTPINAEKFADPKQKADVESMIPMGYIGEPEEIAAVAAWLASKEASYVT 240

Qy        241 GITLFADGGMTLYPSFQAGRG 261
              |||||||||||||||||||||
Db        241 GITLFADGGMTLYPSFQAGRG 261